DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of February 26, 2021, Claims 1-5, 8, 9, 11-15 are pending. Claims 1 and 12 are amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 as presently amended specifies that the lid entirely covers the upper end of the selectively removable sidewall portion along the entire sidewall portion length and that when the lid is coupled to the upper end of the sidewall, the sidewall is slidably removable. 
Claim 4 states that the sidewall translation path is disposed in a vertical direction. This refers to the embodiment of Figure 6.
However, it is not enabled how the embodiment of Claim 4 and Figure 6 may function to allow a vertical sliding movement of the sidewall while the lid entirely covers the upper end of the sidewall. The lid is not disclosed to have a slit or opening through which the sidewall may pass through. As discussed in Paragraph 0058 of Published Application US 2020/0270024, a user must remove the lid (114) from the container body (102) and pull the sidewall portion in an upwards direction. In Paragraph 0069, the lid (616) comprises an enclosed opening that is sized and shaped to receive a sidewall portion thickness. It is unclear or non-enabled if this unseen enclosed opening is such a slit or opening through which the sidewall may be removed without necessarily having to remove the lid (616). 
Therefore, the subject matter of Claim 4 wherein the removable sidewall is vertically moveable is non-enabled. It is unclear if the lid must necessarily include an enclosed opening through which the sidewall passes through. Alternatively, the container cavity access configuration refers to a means by which the lid must be removed in order to move the sidewall vertically upwards. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, it is not enabled how a lid that is specified to entirely cover the upper end of the removable sidewall portion (as discussed in Claim 1) would allow for a vertical translation path as specified in Claim 4. It is unclear if the vertical translation path is achieved by removing the lid as shown in Figure 6, or if there is an enclosed opening as discussed in Paragraph 0069 through which the sidewall must pass through. Therefore, the claim is also indefinite.
For the purposes of examination, any possible means by which the sidewall is removable in a vertical direction will suffice to meet the limitations of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 7182415) in view of Spindel (US 7083061).
Regarding Claim 1, Yamada discloses a selectively removable wall portable container assembly comprising a portable container body (12) with a bottom wall (54) and a sidewall (14, 16) coupled to, extending upwardly away from, and enclosing the bottom wall, the bottom wall and sidewall defining a container cavity. The sidewall has a left side (14), a right side (16) opposing the left side, a longitudinal length separating the 
Yamada also discloses a selectively removable sidewall portion (70 – Figure 5) with a sidewall portion length separating opposing side ends thereon and substantially spanning the longitudinal length and a sidewall portion height separating opposing upper and lower ends. The removable sidewall substantially spans the sidewall height, the sidewall portion operably configured to translate along a sidewall translation path defined by slide guide 58 and 60. 
Yamada also discloses an encapsulated configuration with the bottom wall, sidewall, and lid encapsulating the container cavity and with the lid entirely covering the upper end of the selectively removable sidewall portion along the entire sidewall portion length and a container cavity access configuration with the lid coupled to the upper end of the sidewall and the sidewall portion of the sidewall at least partially and slidably removed from the sidewall, exposing the front opening of the sidewall. 
Yamada further discloses a lid (50) with an upper wall portion. Yamada also discloses that this lid/top panel can be connected to upper ends 23 and 25 of side panels 14 and 16. This connection is by any suitable manner known in the art including by permanent and removable means (Col 2 Lines 61-65). This is not explicitly a selectively removable coupling means as claimed. 
Spindel discloses a similar stackable container with a removable front wall portion (109) that includes a top lid (108) that is selectively removable by hinge 112. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the removably connected top panel of Yamada to be selectively removable as disclosed in Spindel in order to allow items to be inserted or removed from the box through either its top side or front side. In other words, this configuration provides a dual access means provided that the box is either standing alone or is positioned at the top of a stack of boxes (Spindel Col. 4 Lines 49-54).   
Regarding Claim 2, Yamada discloses the sidewall translation path is linear.
Regarding Claim 3, Yamada discloses the sidewall translation path is disposed in a longitudinal direction. 
Regarding Claim 4, a person having ordinary skill in the art would be capable of modifying the direction in which the sidewall is removed to be vertical by repositioning the slide guides seen in Yamada. 
Regarding Claim 5, Yamada discloses at least one of the sidewall and bottom wall further comprises a track (58, 60) sized and shaped to receive a sidewall portion thickness defined by the sidewall portion and operably configured to guide the sidewall portion in an upright orientation in the sidewall translation path.
Regarding Claim 8, Yamada discloses the sidewall portion thickness is substantially uniform across the sidewall portion length and the sidewall portion height.
Regarding Claim 9, Yamada discloses the sidewall portion is planar.
Regarding Claim 11, Yamada discloses a secondary portable container with a secondary portable container body and a secondary lid selectively removably coupled to an upper end of a sidewall of the secondary portable container body in a retained configuration, the secondary portable container operably configured to seat on the lid of the selectively removable wall portable container assembly in a retained stacked assembly configuration. Similarly, Spindel discloses a stacking feature for a second identical container. 
Regarding Claims 12-15 , a person having ordinary skill in the art would be capable of operating the disclosed device in Yamada in view of Spindel as claimed as an obvious means of utilizing the container having the claimed structural features.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736